NO.   PD-olffHS
ARTURO SANCHEZ ALMAGUER
     (Appellant/Petitioner)
                                         §          IN THE


                                                     COURT OF CRIMINAL APPEALS
THE STATE OF TEXAS
      (Appellee/Respondent)                          OF TEXAS AT AUSTIN
                                         §
                                                                             COURT OF CRWAt APP^i.3

                        MOTION TO SUSPEND T.R.A.P. RULE 9.3                      AUG 2 7 2015
                                 NUMBER OF COPIES




TO THE HONORABLE JUDGE[S] OF SAID COURT:

    Comes now, ARTURO SANCHEZ ALMAGUER, pro se, and files this Motion to

suspend Rule 9.3, Number of Copies, and in support of this^Qoj^^pw^ld^ow
                                                                            FILED \H

the following:
                                                                            JG 27 2015
                                         i.
                                                                        Abel Acosta, Clerk
    Appellant/Petitioner is a prisoner in the TDCJ-ID McConnell Unit in

Beeville, Texas.    This motion and the Petition for Discretionary Review are

filed prose.     As a prisoner there is no access to a copier and there is no

one to help outside prison.    Therefore Appellant/Petitioner has no way to

create the number of copies required by Rule 9.3 and therefore humbly requests

that this Honorable Court suspend Rule 9.3 number of copies and accept the

Petition for Discr3tidnary Review as one original copy.



                                                       Respectfully submitted on this

                                                       I°1 day of ftoCU)gyf~ ,2015
                                              By:

                                                    Arturo
                                                     orturo Sanchez Almaquer
                                                                    Almag    #1918635

                                                    3001 S. Emily Dr.
                                                    Beeville, TX 78102




                                      l.of2.